Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-2441

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                       ALCINDY JEAN-BAPTISTE,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Jon D. Levy, U.S. District Judge]


                                  Before

                     Lynch, Selya, and Kayatta,
                           Circuit Judges.


     Jeffrey W. Langholtz on brief for appellant.
     Margaret D. McGaughey, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.


                           January 26, 2017
             LYNCH, Circuit Judge.     Alcindy Jean-Baptiste pled guilty

to two charges stemming from his participation in a conspiracy to

distribute cocaine, heroin, and oxycodone in Maine.                After hearing

evidence, the district court sentenced him to 78 months in prison

on each count, to be served concurrently, and four years of

supervised release.       The sentence was at the low end of the

Guidelines Sentencing Range of 78 to 97 months.

             Jean-Baptiste appeals from his sentence, making two

arguments.    First, he argues that the district court clearly erred

in its factual finding that the applicable drug quantity, under

U.S.S.G. § 2D1.1, was 1614 kilograms of marijuana equivalent.

Second, he asks us to change our circuit law so as to require proof

beyond a reasonable doubt for drug quantity determinations, rather

than proof by a preponderance of the evidence. The second argument

is repeated in his pro se brief.         Both arguments fail.

             The district court based its drug quantity findings on

the testimony of Officer Joey Brown, a ten-year veteran of the

Lewiston   Police   Department   and     the   case    agent    for    the   Drug

Enforcement Administration's investigation of the conspiracy in

which Jean-Baptiste participated.        Officer Brown testified at the

sentencing hearing to explain how wiretapped phone conversations

showed that Jean-Baptiste, a Massachusetts-based supplier, had

provided     inventory   on   multiple     occasions     to    a    Maine-based

conspiracy that was retailing illegal drugs.                   In particular,


                                   - 2 -
Officer Brown testified, without objection from Jean-Baptiste, as

to the meaning of the drug argot used on the wiretapped calls.

The district court found that Officer Brown was credible and that

Jean-Baptiste's participation in two transactions in March 2014

sufficed   to   establish     the   drug    quantity     specified   in   the

Presentence Investigation Report.1

           Jean-Baptiste made no objection in the district court to

either of the alleged errors he now identifies, so we subject his

arguments to plain error review.           Neither argument survives that

demanding test.    See United States v. Etienne, 772 F.3d 907, 913

(1st Cir. 2014) ("[U]nder plain error review, we have leeway to

correct only the most egregious of unpreserved errors." (quoting

United States v. Sánchez-Berríos, 424 F.3d 65, 73 (1st Cir.

2005))).   Indeed, we find no error at all in the sentence imposed.

           Jean-Baptiste's initial argument, made for the first

time on appeal, amounts to a claim that the government failed to

lay a sufficient foundation for Officer Brown's experience and

ability to interpret drug jargon in the recordings.                  But the

district   court   was      entitled   to     consider    Officer    Brown's




     1    The district court based its drug quantity findings
exclusively on Officer Brown's testimony and on the wiretap
transcripts interpreted by Officer Brown at sentencing. The court
disclaimed any reliance on testimony by certain co-conspirators
who were cooperating with the government.     So we reject Jean-
Baptiste's cursory claim that the court erred by "fail[ing] to
assess the credibility" of those co-conspirators.


                                    - 3 -
interpretations of the conversations as lay opinion testimony, in

light of Officer Brown's law enforcement experience and extensive

personal involvement with the investigation.           See United States v.

Prange, 771 F.3d 17, 26 (1st Cir. 2014); Etienne, 772 F.3d at 917.

             Jean-Baptiste's second argument -- that the district

court ought to have used a reasonable doubt standard -- takes him

no further.     It is firmly settled that the standard of proof for

judicial   factfinding    at   sentencing      is    preponderance   of    the

evidence, so long as the factfinding does not "increase the penalty

for a crime beyond the prescribed statutory maximum."                 United

States v. Platte, 577 F.3d 387, 391 (1st Cir. 2009); see also

Alleyne v. United States, 133 S. Ct. 2151, 2163 (2013) ("We have

long recognized that broad sentencing discretion, informed by

judicial factfinding, does not violate the Sixth Amendment.").

The district court's drug quantity finding merely increased Jean-

Baptiste's    base   offense   level   under   the    Guidelines,    and   his

ultimate sentence of 78 months on each count was well below the

applicable statutory maximums.          See 21 U.S.C. § 841(b)(1)(B)

(forty-year maximum); id. § 841(b)(1)(C) (twenty-year maximum).

Neither Apprendi v. New Jersey, 530 U.S. 466 (2000), nor Alleyne

is implicated by judicial factfinding that has no effect on the

range of punishment authorized by statute.           United States v. Doe,

741 F.3d 217, 234 (1st Cir. 2013).




                                   - 4 -
             Finally, there is no merit to Jean-Baptiste's pro se

contention    that   "no   actual    evidence"    supported    the    district

court's drug quantity finding.            The court did not err by drawing

reasonable    inferences   from     the    transcripts   of   the   wiretapped

conversations in evidence.          See United States v. McDonald, 804
F.3d 497, 502–04 (1st Cir. 2015).

             We affirm Jean-Baptiste's sentence.




                                     - 5 -